FILED
                           NOT FOR PUBLICATION
                                                                           FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30007

              Plaintiff - Appellee,              D.C. No. 4:14-cr-00056-BMM-1

 v.
                                                 MEMORANDUM*
JEFFREY ALAN BUCHANAN,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 15-30008

              Plaintiff - Appellee,              D.C. No. 4:14-cr-00056-BMM-2

 v.

KRISTY DAWN SUMMERS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted February 5, 2016**
                               Seattle, Washington

Before: O’SCANNLAIN and GOULD, Circuit Judges and BURNS,*** District
Judge.

      Jeffrey Alan Buchanan and Kristy Dawn Summers appeal their convictions

for Possession with Intent to Distribute Methamphetamine, a violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                          I

      The brief investigatory stop that led to Buchanan and Summers’ arrests was

permissible because law enforcement had reasonable suspicion that the two were

involved in criminal activity. See Hiibel v. 6th Jud. Dist. Ct. of Nev., Humboldt

Cnty., 542 U.S. 177, 185 (2004). The confidential informant’s tip was reliable

because he was a “registered informant” with Border Patrol, he had provided

information on numerous occasions leading to the seizure of at least 49 pounds of

marijuana, and he explained the source of his suspicion to law enforcement. See

United States v. Rowland, 464 F.3d 899, 907–09 (9th Cir. 2006). Additionally,

Agent Brandon Law was aware that the Amtrak route was popular for drug


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.

                                          2
smuggling, and the pair had raised suspicions during their previous trip to Havre,

Montana.

     In considering “the totality of the circumstances,” here “the detaining officers

[had] a particularized and objective basis for suspecting the particular person[s]

stopped of criminal activity.” United States v. Cortez, 449 U.S. 411, 417–18

(1981). At the very least, the government demonstrated that there was “a moderate

chance of finding evidence of wrongdoing.” United States v. King, 736 F.3d 805,

811 n.4 (9th Cir. 2013) (quoting Safford Unified Sch. Dist. No. 1 v. Redding, 557

U.S. 364, 371 (2009)). The investigatory stop was thus permissible.

     Nor was the brief dog sniff improper. A canine sniff test of luggage

conducted in a public place is not a “search” under the Fourth Amendment and is

permissible so long as the investigative detention is properly limited in scope. See

United States v. Place, 462 U.S. 696, 706–707 (1983). Here, the dog sniff took no

more than three to five minutes, was conducted at the location of the stop in full

view of Buchanan and Summers, and agents took care to inform Buchanan and

Summers about the process.

                                          II

     The district court did not err in denying Summers’ motion to suppress the

statements she made to law enforcement. Because the “objective circumstances” of


                                          3
Summers’ interaction with law enforcement demonstrate that Summers was not in

police custody when she was asked if she was carrying contraband, no Miranda

warning was required. See Howes v. Fields, 132 S. Ct. 1181, 1189 (2012).

     AFFIRMED.




                                        4